        Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-1278 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )
                                    )
CABLE NEWS NETWORK,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-1626 (RBW)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION,                      )
                                    )
                  Defendant.        )
___________________________________ )

              DEFENDANT’S MOTION FOR CLARIFICATION
    AND PARTIAL RECONSIDERATION OF THE COURT’S AMENDED ORDER
                 AND REQUEST FOR EXPEDITED RULING

       On September 4, 2020, the Court ordered “that, on or before October 9, 2020, the

government agencies to which the Department [of Justice] has sent typewritten narratives of the

FD-302s for consultation shall complete their review of such documents.” Order, Dkt. 88. To the

extent that “any agency cannot comply with the Court’s deadline,” the Court directed that “a

representative from that agency and the Department shall appear before the Court for an ex parte

hearing on October 7, 2020, at 9:00 a.m.” Id. The Court further ordered that, “on or before October

30, 2020, the Department shall produce to the plaintiffs the non-exempt portions of the typewritten
         Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 2 of 11




narratives of all the FD-302 forms created by the FBI in conjunction with Special Counsel Robert

Mueller’s investigation into Russian interference in the 2016 United States presidential election,

including the typewritten narratives of the FD-302s that were provided to other government

agencies for consultation.” Id.

       On September 8, 2020, the Court amended its Order in part, by converting the ex parte

hearing on October 7 into a status conference with the parties. Amended Order, Dkt. 90.

Specifically, the Court ordered that, “[i]n the event that any agency cannot comply with the Court’s

deadline, a representative from that agency and the parties shall appear before the Court for a status

conference on October 7, 2020, at 9:00 a.m. If necessary, an agency’s representative may request

to make ex parte representations to the Court during the hearing.” Id.

       Defendant seeks clarification and, if necessary, reconsideration as to two parts of the

Amended Order. First, Defendant seeks clarification as to whether the Court’s Amended Order

applies only to pending consultations—that is, those consultation/coordination requests that were

pending as of the date of the Court’s Amended Order—or if the Court’s Amended Order also

applies to consultation/coordination requests that may be identified by the FBI in its processing of

800 pages for the October 1 production but that have not yet been sent as consultation/coordination

requests to other governmental agencies. If the Court’s Amended Order pertains to the latter,

Defendant respectfully requests reconsideration of the Amended Order, because the other

governmental agencies would have merely days to review the FD-302s for their information and

provide final responses to the FBI before the October 9 deadline.

       Second, Defendant seeks clarification as to whether the Court’s Amended Order would

require the other governmental agencies with which the FBI is consulting to be identified during

the October 7 status conference.       If the Court’s Amended Order requires such disclosure,



                                                  2
         Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 3 of 11




Defendant respectfully seeks reconsideration of the Amended Order, because the disclosure of the

agencies with which the FBI is consulting could result in inadvertent disclosure of classified and/or

law enforcement sensitive information that would otherwise be exempt under the Freedom of

Information Act. See Second Decl. of Michael G. Seidel ¶ 11 (Aug. 28, 2020), Dkt. 82-1

(hereinafter, “Second Seidel Decl.”).

       In compliance with Local Rule 7(m), undersigned counsel conferred with counsel for

Plaintiffs, and Plaintiffs do not consent to the relief requested in this motion.

       A proposed order accompanies this motion.

                                        LEGAL STANDARD

       Interlocutory orders “may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). “The

Court has broad discretion to hear a motion for reconsideration brought under Rule 54(b).”

Menoken v. Lipnic, 2018 WL 3474465, at *2 (D.D.C. July 19, 2018) (citation omitted). Courts in

this jurisdiction have established that reconsideration is appropriate “as justice requires.” Cobell

v. Norton, 355 F. Supp. 2d 531, 539 (D.D.C. 2005). A court may consider “whether the court

patently misunderstood a party, made a decision beyond the adversarial issues presented to the

court, made an error in failing to consider controlling decisions or data, or whether a controlling

or significant change in the law or facts has occurred since the submission of the issue to the

Court.” Menoken, 2018 WL 3474465, at *2 (citation omitted). Even when the applicable legal

standard is not met, the Court may choose to grant reconsideration if there are other good reasons

for doing so. Cobell, 355 F. Supp. 2d at 540.




                                                  3
         Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 4 of 11




                                          ARGUMENT

   I.      The Amended Order Should Not Apply to Consultation/Coordination Requests
           Identified by the FBI During its Processing of the October 1 Production.

        Defendant respectfully seeks clarification and/or reconsideration of the part of the Court’s

Amended Order directing completion of other governmental agencies’ review of the FD-302s by

October 9, 2020 and production of all non-exempt portions of the typewritten narratives of the FD-

302s, including the typewritten narratives of the FD-302s that were provided to other government

agencies for consultation, by October 30, 2020.           If the October 9 deadline applies to

consultation/coordination requests identified by the FBI this month, some other governmental

agencies would have mere days to review the FD-302s before they would be required to provide a

final response to FBI or appear at a hearing to explain why they have not finished their review.

This expedited process is not warranted, as none of the FD-302s that the FBI is processing this

month are those that were cited in the Special Counsel’s “Report On The Investigation Into Russian

Interference In The 2016 Presidential Election” (the “Mueller Report”).

        The FBI prepares consultation/coordination requests as part of its monthly processing

duties. Each month, the FBI has been processing 800 pages of typewritten narratives of FD-302s.

During that processing, the FBI not only identifies classified and other exempt information, but it

also identifies any information or equities of other governmental agencies within the FD-302s,

marks that information, notes which agency needs to review the information, and prepares

consultation/coordination packages to be sent to the other governmental agencies. Second Seidel

Decl. ¶ 12. “Records must be fully processed to identify any classified material before they can

be sent for consultation/coordination because that will govern how they are handled by both the

FBI and the [other governmental agency].” Id. ¶ 13. “Classified information requires that

government personnel receiving and handling the information be properly cleared, and that the


                                                 4
         Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 5 of 11




information can be properly stored by the other agency in a GSA-approved container or SCIF upon

receipt.” Third Seidel Decl. ¶ 8 (Sept. 11, 2020). Thus, sending the consultation/coordination

requests prior to this processing risks disclosure of classified information. Id. ¶ 8 n.1. In addition,

the FBI needs to identify any law enforcement sensitive or personal privacy information in the FD-

302s before sending them to other governmental agencies to ensure those agencies properly handle

that information. Id. ¶ 8. Moreover, technological issues concerning the processing of records

prevent the FBI from sending the records to other governmental agencies before the FBI has

completed its processing. Second Seidel Decl. ¶ 13. Therefore, only after the FD-302s have been

fully processed by the FBI does the FBI send the consultation/coordination requests to the other

governmental agencies. Id. This means that after the production to Plaintiffs is complete each

month, the FBI works to finalize all of the consultation/coordination packages and sends them to

other governmental agencies to review. Third Seidel Decl. ¶ 7.

       Because the FBI has not yet completed its review of the 800 pages of the typewritten

narratives of the FD-302s that are the subject of the October 1 production to Plaintiffs, the FBI has

not identified all the FD-302s at issue in this case that will need to be sent to other governmental

agencies for consultation. Id. ¶ 16. However, to the extent that the FBI identifies FD-302s that

need to be sent to other governmental agencies for consultation, the FBI would be able to send

those FD-302s to the other governmental agencies to review only after it finishes its processing

for classified and other exempt information. Id. ¶¶ 8–15. That processing will not be complete

until the production to Plaintiffs is complete on Thursday, October 1. See id. ¶ 16. Therefore, the

FBI anticipates that any consultation/coordination requests the FBI identifies in the month of

September would not be sent to other governmental agencies until the week of October 5. Id.




                                                  5
          Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 6 of 11




        The Court has ordered “the government agencies to which the Department has sent

typewritten narratives of the FD-302s for consultation [to] complete their review of such

documents” by October 9, 2020. Amended Order at 2. But if other governmental agencies do not

receive consultation/coordination packages until the week of October 5, they will have mere days

to complete their review of the FD-302s for potentially classified information, information subject

to withholding statutes, and for any other information exempt from disclosure under the FOIA. 1

Moreover, the October 9 deadline leaves very little time for the other governmental agencies and

the FBI to engage in any back-and-forth necessary to ensure the other governmental agencies have

sufficient information to respond to the consultation/coordination requests. Third Seidel Decl.

¶ 16; see also Second Seidel Decl. ¶ 22. And if any other governmental agencies review the FD-

302s and recommend to FBI that a third governmental agency should review that record, the FBI

would be unable to prepare the consultation/coordination request for that third governmental

agency and receive a final response from that third governmental agency by the October 9 deadline.

Third Seidel Decl. ¶ 16; see also Second Seidel Decl. ¶ 22. Finally, staffing issues due to COVID-

19 at other governmental agencies may mean that the appropriate individuals to review the

consultation/coordination requests may not be in the office to review the FD-302s the week of

October 5. Third Seidel Decl. ¶ 13; see also Second Seidel Decl. ¶ 26.

        In sum, the Amended Order gives the other governmental agencies that receive

consultation/coordination requests in October little to no time to review the FD-302s in advance

of the current court-ordered deadline. The Court should clarify its Amended Order to state that

any consultation/coordination requests that the FBI identifies during its processing of the

typewritten narratives of the FD-302s for the October 1 production do not have to be returned by


1
  When the FBI sends the consultation/coordination requests, it has requested that the other governmental agencies
respond within two weeks of receipt. Second Seidel Decl. ¶ 21.

                                                        6
           Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 7 of 11




October 9. In the alternative, the Court should reconsider its Amended Order to permit the

consultation/coordination requests identified by the FBI in September to be returned with

sufficient time for the non-exempt portions of those FD-302s to be released to Plaintiffs by

November 20, 2020. This amended deadline would permit the other governmental agencies with

sufficient time to review the FD-302s subject to the consultation/coordination requests and the FBI

with sufficient time to prepare the FD-302s for production to Plaintiffs. See Cobell, 355 F. Supp.

2d at 540 (allowing reconsideration if there are other good reasons for doing so). Clarification

and/or reconsideration of the expedited schedule for these consultation/coordination requests is

especially warranted given that none of the FD-302s that the FBI is processing this month are cited

in the Mueller Report.

    II.      The Court Should Not Direct Disclosure of the Identities of the Agencies with
             which the FBI is Consulting at the October 7 Status Conference.

          Defendant also respectfully seeks clarification and/or reconsideration of the part of the

Court’s Amended Order that converted the ex parte hearing set for October 7 into a status

conference with all the parties present. Conversion of the ex parte hearing into a status conference

and requiring representatives from consulting agencies to be present would reveal the identity of

the agencies with which it is consulting. Plaintiffs are not entitled to such relief. 2

          Pursuant to the governing regulation, the Department (including the FBI) may withhold

the “identity of the [consulting] component or agency” if such disclosure “could harm an interest

protected by an applicable exemption, such as the exemptions that protect personal privacy or

national security interests.” 28 C.F.R. § 16.4(d)(3). The FBI has determined that disclosure of the




2
  Nor are Plaintiffs seeking such relief. Plaintiffs previously requested that the Court order disclosure of a list
“denoting which entities outside of the Department, including the White House, are still in the process of reviewing
the 302s.” Pls.’ Mot. 5, Dkt. 54. At the September 4 status conference, Plaintiffs stated that they were no longer
seeking such disclosure, and the Court denied Plaintiffs’ motion as moot without prejudice. Amended Order, Dkt. 90.

                                                         7
         Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 8 of 11




consulting agencies in this case could harm national security and law enforcement interests that

are protected by various FOIA exemptions. Second Seidel Decl. ¶ 28. Therefore, the FBI has

followed this regulation and has not disclosed the other governmental agencies with which it is

consulting until it receives a final response from the agency and that agency authorizes disclosure

of its identity. Id. In other words, once the FBI receives a final response from the agency, if the

agency requests non-attribution—that is, that the identity of the agency not be disclosed—the FBI

produces the FD-302s to Plaintiffs with the requested information redacted but without identifying

the agency that requested the redaction. The FBI discloses the identity of the consulting agency if

and only if it receives a final response from the agency and that agency does not request non-

attribution.

        Disclosure of the identities of the consulting agencies that the October 7 status conference

“could, itself, reveal classified or otherwise exempt information, or cause harms protected against

by FOIA exemptions.” Second Seidel Decl. ¶ 7 (citing 28 C.F.R. § 16.4(d)(3)). “The FBI has

previously reported generally that consultation requests have been sent to other Intelligence

Community agencies but it has not specifically identified which agencies have received

consultation requests, because in some instances, such agency’s involvement in a particular matter

is itself classified or sensitive.” Third Seidel Decl. ¶ 18; see also Second Seidel Decl. ¶ 11 (stating

that withholding the identities of consulting agencies “is critical to the resolution of Intelligence

Community (IC) equities in particular because an IC agency’s connection to a specific individual,

activity, program, or FBI investigation can often be classified or prohibited from disclosure under

a withholding statute”). Thus, the presence of a member of the Intelligence Community at a status

conference with Plaintiffs could reveal that that agency is connected in some way with a witness

who was interviewed by the Special Counsel’s Office or with some aspect of the Special Counsel’s



                                                  8
        Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 9 of 11




investigation. Any such connection could be classified or prohibited from disclosure under

particular withholding statutes, and thus exempt under FOIA. Moreover, “[i]f an agency locates

within its files material originating with an Intelligence Community agency, and the mere

involvement of that agency in the matter, is a classified fact that has not been publicly

acknowledged, then to disclose or give attribution to the involvement of that Intelligence

Community agency could cause national security harms.” Third Seidel Decl. ¶ 17 (citing Exec.

Order No. 13,526, § 3.6(b), 3 C.F.R. § 298 (2009)).

       Similarly, withholding the identities of law enforcement partners is crucial to avoid “the

risk of exposing [a] law enforcement interest in a person or activity that may not otherwise be

known in a way that adversely affects a pending . . . investigation.” Second Seidel Decl. ¶ 11.

“For example, if the FBI were to consult with the Securities and Exchange Commission (SEC)

about a particular matter, and were to disclose that it was doing so”—which would inevitably occur

at a status conference with Plaintiffs present—“the FBI runs the risk of exposing SEC law

enforcement interest in a person or activity that may not otherwise be known in a way that

adversely affects a pending SEC investigation.” Id. The disclosure of the fact of a pending

investigation that is not publicly known could be exempt under the FOIA.

       In addition, the forced disclosure of consulting agencies at the status conference could

hamper FBI’s ability to conduct counterintelligence, national security, and law enforcement

investigations. Third Seidel Decl. ¶ 19. The FBI relies on its relationships with members of the

Intelligence Community and other law enforcement agencies to successfully conduct these types

of investigations. Id. “In order to maintain such cooperative relationships, and the ability to

receive from such agencies critical investigative and intelligence information, the FBI must

continue to honor requests for confidentiality by these agencies.” Id. “If the FBI were to ignore



                                                9
        Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 10 of 11




requests for confidentiality from and/or neglect its own assurances of confidentiality provided to

these agencies, these agencies would be less likely to freely share sensitive information with the

FBI in the future,” which could “harm the FBI’s ability to seek support and/or assistance from

these agencies during joint investigations.” Id. In other words, if those agencies can no longer

rely on the FBI to maintain the secrecy of their participation in investigations, those agencies may

be reluctant or even unwilling to provide information to the FBI for its investigations, thus harming

the FBI’s ability to conduct counterintelligence, national security, and law enforcement

investigations. Id.

       Accordingly, because requiring Intelligence Community members and federal law

enforcement partners that are engaged in the coordination process with the FBI concerning the

FD-302s would reveal the identities of those agencies and thus risk disclosure of classified and/or

law enforcement sensitive information, as well as harm the FBI’s ability to conduct

counterintelligence, national security, and law enforcement investigations, the Court should clarify

that its Amended Order does not require the agencies to be present at a status conference with

Plaintiffs. In the alternative, the Court should reconsider its Amended Order to permit these

agencies to appear at an ex parte hearing rather than a status conference with Plaintiffs present.

                                          CONCLUSION

       For the foregoing reasons, the Court should: (1) clarify that any consultation/coordination

requests that the FBI identifies during its processing of the typewritten narratives of the FD-302s

for the October 1 production do not have to be returned by October 9, or, in the alternative,

reconsider its Amended Order directing as such; and (2) clarify that its Amended Order does not

direct the disclosure of the identities of any agencies with pending consultation/coordination

requests to Plaintiffs at the October 7, 2020 status conference, or, in the alternative, reconsider the



                                                  10
        Case 1:19-cv-01278-RBW Document 91 Filed 09/11/20 Page 11 of 11




conversion of the ex parte hearing into a status conference with all of the parties. Defendant also

seeks an expedited ruling on this motion given the upcoming production and hearing deadlines.




Dated: September 11, 2020                    Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General
                                             Civil Division

                                             ELIZABETH J. SHAPIRO
                                             Deputy Director
                                             Federal Programs Branch

                                             /s/ Courtney D. Enlow
                                             COURTNEY D. ENLOW (N.C. Bar No. 46578)
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Room 12102
                                             Washington, D.C. 20005
                                             Tel: (202) 616-8467
                                             Email: courtney.d.enlow@usdoj.gov

                                             Counsel for Defendant




                                                11
